Citation Nr: 1450418	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this claim in September 2012 for additional development.  The purposes of the remand have been met, and these claims may be adjudicated on their merits.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests as occupational and social impairment with reduced reliability and productivity due to restricted affect, intrusive thoughts, hypervigilance, social isolation, angry outbursts, problems with irritability, a hyperstartle reflex, and reduced sleep.  

2.  The preponderance of the evidence is against a finding that his PTSD renders him unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to provide notice of the information and evidence that is necessary to substantiate the claim, and to specify which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information needed to substantiate his claim in a July 2009 letter.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment and post-service treatment records have been associated with the claims files.  In April 2013, he was asked to complete an application for a TDIU (VA Form 21-8940), but he did not respond.  The information from this application could have proven important in resolving his claims.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In July 2014, he indicated that he had no further information or evidence to submit.

Additionally, reports from VA examinations conducted in October 2009 and July 2013 are adequate to rate this disability.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  He has alleged that the July 2013 VA examination was "worthless," and that it was not individualized for his experiences.  The Board finds this examination report to be thorough, well-written, and well-supported by objective diagnostic testing and the examiner's explanations and opinions regarding the evidence gathered.  The Veteran has not explained how any alleged deficiencies prejudiced him, or offered any arguments regarding the examiner's findings.  Accordingly, as the accompanying examination report directly addresses the rating criteria and is supported by explanatory rationale, the Board finds it adequate and probative to the question at hand.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).  

The AOJ is also found to have complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2014).

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2014). 

Based on a review of the evidence, the Board finds that a 50 percent initial rating is warranted, and that his symptoms produce occupational and social impairment with reduced reliability and productivity.  He is noted to have a restricted affect.  He has intrusive thoughts of Vietnam on a daily basis.  He would rather not socialize and prefers to be alone.  He is noted to have angry outbursts and problems with irritability.  He has a hard time feeling safe, is hypervigilent and startles easily, and will check the locks on the doors and windows multiple times in a night.  He often looks into the yard to make sure no one is out there.  These behaviors, noted as obsessional, lead to disrupted sleep.  He also reported infrequent nightmares.

The Board does not find that the evidence warrants a higher rating of 70 percent.  He does not have impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411. 

According to the most recent evidence that addresses employability, the July 2013 VA examination, the Veteran has been employed with the same employer for nearly twenty years, without any report of significant incidents that could be attributed to his symptoms.  Although his symptoms would arguably have a negative impact employment, there is no evidence here that it has, certainly not to the extent that he would be considered deficient in this area.  Indeed, he maintains a high level of activity, at times working two jobs, to distract him from his symptoms, which the July 2013 VA examiner found had served him well.  See 38 C.F.R. § 4.126(a) (2014).  Disability ratings and the level of impairment are based on the effects caused by symptoms, and not simply on the presence of the symptoms themselves.  Mauerhan, 16 Vet. App. at 443, citing 61 Fed.Reg. 52,695, 52,697 (Oct. 8, 1996).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 38 C.F.R. § 4.126(a) (2014).  

Further, although the Veteran's private therapist indicated in August 2009 that the Veteran has impaired judgment, there is no evidence that this has had a significant impact on his life, and she did not provide any examples.  He does have problems with anger and irritability, but he has not been shown to have had any violent reactions.  He has had no legal problems, and reports no substance abuse.  His private therapist noted that he avoids substances because he is afraid he will react negatively and possibly hurt someone, which supports the opinions of the October 2009 and July 2013 VA examiners that his judgment was intact and that he understands the outcome of his behavior.  

He has alleged that his anger and irritability impact his family and other social relationships, but again, the evidence shows that he has a relatively good relationship with his wife and daughter, and that he does have friends.  The evidence indicates that he prefers to be alone, but there is also evidence that he accompanied his family on vacations and socializes intermittently with friends.  
See Private psychological evaluation dated March 2014 and VA examination dated July 2013.  He told the October 2009 VA examiner that he is able to get along with most people, even though he tends to be on guard and hypervigilent.

At each VA examination, he has reported no hallucinations or delusions.  He is consistently oriented to person, place, and time.  He is able to maintain personal hygiene.  The July 2013 VA examiner noted he had infrequent symptoms of mild panic and heightened physiological arousal due to his symptoms.  During that examination, he was able to perform serial sevens and spell words backwards; his speech was unremarkable and within normal limits.  His thought processes were unremarkable, and thought content was relatively unremarkable, except for some mild paranoia and suspiciousness.  

The results of objective diagnostic testing conducted during the July 2013 VA examination-showing PTSD symptoms that are mild in severity, as well as low anxiety and mild depression-further support the assignment of 50 percent rather than a higher rating.  38 C.F.R. § 4.7.  There is no indication that his private therapist based her opinion that he has severe symptomatology on objective testing.  He argues that the opinion of his private treatment provider should be given greater weight. The Board is not required to accord it additional or dispositive weight, as there is no bright line "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Indeed, the Board is not persuaded that additional weight should be accorded to the private reports because the Veteran reported to the July 2013 VA examiner that he only saw his therapist on a quarterly basis.  Further, her opinion that the Veteran's symptoms are severe and totally disabling is contradicted by the evidence showing that he does not see a psychiatrist or take any psychiatric medication to treat his symptoms, as noted by the July 2013 VA examiner.  Moreover, that opinion is further contradicted by the fact that the Veteran has remained employed, indicating he works two jobs because he likes to keep busy.  

The Veteran's record contains Global Assessment Functioning (GAF) scores, which he argues supports a rating of 70 or 100 percent.  His private therapist assigned him a GAF score of 37, whereas the October 2009 and July 2013 VA examiners assigned GAF scores of 60 and 65, respectively.  

GAF scores range from 1 to 100 and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  This scale is found within the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a reference tool utilized by mental health clinicians.  The current, fifth edition, of the DSM no longer contains such scores.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

The Board has considered the Veteran's assigned GAF scores.  The score and the interpretations of the score are considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case are not dispositive of the percentage rating issue; rather, they must be considered along with all of the other evidence.  38 C.F.R. § 4.126(a).  In this case, the GAF scores of 60 and 65 are reflective of symptoms consistent with a lower disability rating than the 50 percent rating being granted in this decision.  Furthermore, while a GAF score of 37 suggests that a higher disability rating should be assigned, the Veteran's reported symptoms and severity thereof do not appear different than those presented when GAF scores of 60 and 65 were assigned.  Further, as set forth in detail above, the evidence does not support a rating higher than 50 percent as he does not have deficiencies in most areas.  The Board reiterates that GAF scores, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of all of the evidence of the Veteran's disorder (which provide the primary basis for the rating assigned).  Id.  Here, the evidence of the Veteran's symptoms that were reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and productivity, which is contemplated by 50 percent rating for psychiatric disabilities.


Extraschedular Consideration

The Board considered whether this claim should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 50 percent rating.

Entitlement to a TDIU

Where a schedular rating is less than total, a total disability rating may nevertheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided certain requirements are met.  Under 38 C.F.R. § 4.16(a), if the veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the veteran has two or more such disabilities, then there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014); see also 38 C.F.R. § 4.25 (2014).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

Under 38 C.F.R. § 4.16(b), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), above, the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2014).  

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran's sole service-connected disability is rated as 50 percent disabling.  However, the Board does not find that referral for extraschedular consideration of entitlement to a TDIU required because the evidence does not show the Veteran is unable to secure or follow a substantial gainful occupation.  Rather, the most recent evidence, the March 7, 2014 private opinion, indicates that he works two jobs because he likes to keep busy.  The July 2013 VA examination noted he had been working for the same employer for nearly 20 years.  Although the the Veteran was asked to complete an application for a TDIU (VA Form 21-8940), which could have provided vital information necessary to this claim, he did not.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Accordingly, the preponderance of the evidence is against that the Veteran is unable to secure or follow a substantial gainful occupation.  Therefore, a TDIU rating is denied.  


ORDER

An initial rating of 50 percent for PTSD is granted.

The claim of entitlement to a TDIU is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


